Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed September 10, 2021 have been fully considered but they are not persuasive. Applicant argues that “The rejection should be withdrawn at least because Phan is not prior art. The present application claims priority to U.S. Provisional Patent Application Ser. No. 61/200,908, which was filed December 4, 2008. Phan was filed after this on December 8, 2008. Therefore, Phan is not prior art because it was not filed until after the earliest priority date of the present application.” Examiner contends that the provisional application 61/200,908 does not provide adequate support for independent claim 111. Please direct attention to priority section below. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/200,908, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Regarding claim 1, the specification and drawings of Application No. 61/200,908 do not disclose the use of a switching stick, and further do not disclose using a switching stick to measure a depth of insertion of a cannula based on a measurement marker of the switching stick or adjusting a length of a cannula based on the depth measurement from the switching stick.
Examiner directs attention to MPEP 211.05. A claim is not required in a provisional application. However, for a claim in a later filed nonprovisional application to be entitled to the benefit of the filing .

Claim Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 111-125 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. No. 2010/0145340 to Phan et al. in view of U.S. Patent Pub. No. 2009/0024056 to Bacon et al.
As to Claim 111, Phan discloses a method for inserting a cannula (140) into a portion of the body [0023-0024, 0031]. The method comprises inserting a switching stick (120) into the portion of the body [0032] and measuring a depth for insertion of the cannula (140) to access a surgical site based on at least one measurement marker (121) on the switching stick [0026-0027, 0034-0035], positioning the adjusted cannula on an adjustable length obturator (130, [0032-0033]), and inserting the cannula (140) into the portion of the body using the obturator (130, [0032-0033]).  
As to Claim 112, Phan discloses a method wherein inserting the cannula (140) into the tissue using the obturator (130) comprises sliding the obturator (130) over the switching stick (120, [0032]).
Claim 122, Phan discloses a method wherein the length of the obturator (130) is adjusted so that a distal portion of the obturator extends beyond a distal end of the adjusted cannula (Fig. 1D).
As to Claim 123, Phan discloses a method wherein measuring a depth for inserting the cannula to access the surgical site comprises measuring a depth from a surface of the skin [0034-0035].
As to Claim 124, Phan discloses a method wherein measuring a depth for inserting the cannula to access a surgical site comprises measuring a depth from the surface of the skin to a capsule [0034-0035].
As to Claim 125, Phan discloses a method wherein the cannula is inserted into tissue overlying a hip joint [0031]. 
As to Claims 111-125, Phan discloses the claimed invention except for adjusting a length of a cannula based on the depth measurement from the switching stick, wherein the cannula comprises a thread and inserting the cannula into the portion of the body using the obturator comprises rotating the cannula via the obturator to thread the cannula into the portion of the body, wherein the cannula comprises an adjustable portion configured for adjusting the length of the cannula, a head portion, and a threaded portion located between the adjustable portion and the head portion, wherein adjusting the length of the cannula comprises moving the adjustable portion longitudinally relative to the threaded portion, adjusting a length of the obturator in accordance with the adjustment to the length of a cannula, adjusting the length of an obturator comprises moving a shaft of the obturator relative to a handle of the obturator, adjusting the length of the obturator comprises moving the shaft into one of a plurality of predefined positions, further comprising locking the shaft in an adjusted position, wherein moving the shaft comprises depressing a button on the obturator to release a lock that locks the shaft in position, and adjusting the length of the obturator comprises adjusting the length of the obturator while the cannula is positioned on the obturator.  
Bacon discloses a method for inserting a cannula into a portion of the body [0012] including adjusting a length of a cannula (18) based on the depth measurement [0042]. The cannula comprises a thread (64) and inserting the cannula (18) into the portion of the body using the obturator (14) comprises rotating the cannula via the obturator to thread the cannula into the portion of the body (Figs. 1, 2, 4, [0038]). The cannula (18) comprises an adjustable portion (16) configured for adjusting the length of the cannula [0042], a head portion (proximal end seen in Fig. 6A), and a threaded portion (64) located between the adjustable portion and the head portion [0042]. Adjusting the length of the cannula (18) comprises moving the adjustable portion longitudinally relative to the threaded portion [0042]. The method includes adjusting a length of the obturator (14) in accordance with the adjustment to the length of a cannula [0042]. Adjusting the length of an obturator (14) comprises moving a shaft (48, Fig. 2) of the obturator relative to a handle (58) of the obturator [0042]. Adjusting the length of the obturator (14) comprises moving the shaft (48) into one of a plurality of predefined positions [0038-0039]. The method further comprises locking the shaft in an adjusted position [0041]. Moving the shaft comprises depressing a button (80) on the obturator to release a lock that locks the shaft in position [0042].  Adjusting the length of the obturator (14) comprises adjusting the length of the obturator while the cannula (18) is positioned on the obturator [0042] in order to  provide a cannula/obturator system capable for adjusting relative to a desired surgical site [0010, 0015].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method for inserting a cannula of Phan with the length adjustment modification of Bacon in order to provide a cannula/obturator system capable for adjusting relative to a desired surgical site.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775